Citation Nr: 0512525	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-33 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the 3rd and 4th metatarsals of the left foot, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of 
fracture of the left proximal ulna, with small muscle 
herniation, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left ankle injury, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
left hand laceration with traumatic deformity of the 5th 
metacarpal and distal portion of the proximal phalanx of the 
4th finger, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his associate


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1958 to January 
1959, and from August 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The Board notes that the veteran appealed the April 2003 RO 
denial of a claim of entitlement to service connection for 
diabetes mellitus, type II, to include as due to herbicide 
exposure.  In May 2004, the veteran withdrew that issue from 
appellate status.  As such, it is no longer on appeal before 
the Board at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case. 

At the veteran's March 2005 personal hearing, the Board was 
informed that evidence, not yet of record, existed that may 
support the veteran's claims.  In particular, the veteran 
stated that he was receiving Social Security Administration 
(SSA) benefits, beginning in 1999.  He had previously 
indicated that he had been in receipt of SSA benefits since 
1998.  SSA medical records are not included in the claims 
file and it does not appear that they have been requested.  
The Board finds that such records may assist in the 
adjudication of the veteran's claim and should be requested 
and obtained prior to appellate review. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
copies of the evidence relied upon by 
that agency to determine that the veteran 
was disabled, beginning 1998 or 1999.  

2.  The RO should then readjudicate the 
veteran's increased rating claims.  If 
the determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons and bases for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




